                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                             Civil Action No.: 5:19-cv-327

 MANUEL TORRES,                          )
                                         )
                Plaintiff,               )
                                         )
        v.                               )
                                         )
                                                     MOTION FOR LEAVE TO AMEND
 TRACY LYNN CARTER, in his official      )
                                                             COMPLAINT
 capacity as Lee County Sheriff; TOWN OF )
 APEX, NORTH CAROLINA; and TOWN )
 OF SILER CITY, NORTH CAROLINA,          )
                                         )
                Defendants.              )
                                         )

       Plaintiff, Manuel Torres (“Plaintiff”) pursuant to Rule 15 of the Federal Rule of Civil

Procedure and this Court’s Case Management Order (D.E. 21), respectfully moves the Court for

leave to amend his complaint to add a party to this Title VII action. A copy of the proposed First

Amended Complaint is attached hereto as Exhibit “A” and a copy of Plaintiff’s proposed First

Amended Complaint redlined to show Plaintiff’s proposed changes in the Amended Complaint is

attached as Exhibit “B” in accordance with Local Civil Rule 15.1(a) and Judge Flanagan’s

Practice Preferences and Procedures. Attached as Exhibit “C” is a Summons for the new party if

this motion is granted. Finally, attached as Exhibit “D” is a proposed order stating the requested

relief. In support of this motion, Plaintiff relies upon the memorandum of law filed

contemporaneously herewith.

Dated: November 15, 2019.            Respectfully submitted,

                                             LAW OFFICE OF B. TYLER BROOKS, PLLC

                                             BY: /s/ B. Tyler Brooks
                                             B. Tyler Brooks
                                             N.C. Bar No. 37604




          Case 5:19-cv-00327-FL Document 26 Filed 11/15/19 Page 1 of 3
                                           4050 Yellowfield Way
                                           Cary, North Carolina 27518
                                           Telephone: (336) 707-8855
                                           Fax: (919) 584-8373
                                           btb@btylerbrookslawyer.com

                                           GIBBS & ASSOCIATES LAW FIRM, LLC

                                           BY: /s/ Jonathan D. Gibbs
                                           Jonathan D. Gibbs*
                                           Ohio Bar No. 0094455
                                           6398 Thornberry Ct.
                                           Mason, Ohio 45040
                                           Telephone: (513) 234-5545
                                           Fax: (888) 500-4638
                                           jgibbs@gibbs-lawfirm.com
                                           *Appearing pursuant to Local Rule 83.1


                              CERTIFICATE OF SERVICE

        The undersigned certifies that on November 15, 2019, the foregoing Motion for Leave to
Amend Complaint was electronically filed with the Clerk of the Court, using the Court’s CM/ECF
electronic service system, which will send notification of such filing as follows:

                                       Paul S. Holscher
                                       Janean B. Dunn
                                     Jackson Lewis P.C.
                             3737 Glenwood Avenue, Suite 450
                                     Raleigh, NC 27612
                              Paul.Holscher@jacksonlewis.com
                               Janean.Dunn@jacksonlewis.com
                            Attorneys for Defendant Town of Apex

                                    Katie Weaver Hartzog
                                    Katherine Barber-Jones
                                   Hartzog Law Group, LLP
                              1903 N. Harrison Avenue, Suite 200
                                       Cary, NC 27513
                               khartzog@hartzoglawgroup.com
                             kbarber-jones@hartzoglawgroup.com
                          Attorneys for Defendant Town of Siler City

                                    Bradley O. Wood
                             Womble Bond Dickinson (US) LLP
                                 One West Fourth Street



                                      2
          Case 5:19-cv-00327-FL Document 26 Filed 11/15/19 Page 2 of 3
                    Winston-Salem, NC 27101
                     Brad.Wood@wbd-us.com
             Attorney for Defendant Tracy Lynn Carter


                             GIBBS & ASSOCIATES LAW FIRM, LLC

                             BY: /s/ Jonathan D. Gibbs
                             Jonathan D. Gibbs*
                             Ohio Bar No. 0094455
                             6398 Thornberry Ct.
                             Mason, Ohio 45040
                             Telephone: (513) 234-5545
                             Fax: (888) 500-4638
                             jgibbs@gibbs-lawfirm.com
                             *Appearing pursuant to Local Rule 83.1




                            3
Case 5:19-cv-00327-FL Document 26 Filed 11/15/19 Page 3 of 3
